Citation Nr: 0935087	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee status post hemiarthroplasty.

2.  Entitlement to service connection for left knee sprain.

3.  Entitlement to service connection for lumbar herniated 
nucleus pulposus, to include as secondary to knee conditions.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970 and from August 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran was scheduled for a Travel Board Hearing in 
August 2009.  He was notified of the scheduled hearing in a 
letter dated in June 2009, however he failed to appear.  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for degenerative joint 
disease of the right knee status post hemiarthroplasty; left 
knee sprain; and lumbar herniated nucleus pulposus, to 
include as secondary to knee conditions.

The service treatment records reveal that the Veteran was 
treated in September 1969 for a history of pain and swelling 
of the knees with episodes of giving way.  X-rays show 
bilateral large loose bodies and he later had arthrotomies of 
both knees.  After surgery he was noted to have full range of 
motion and no effusion.  In an October 1969 statement, he was 
noted to have had arthrotomies of the right and left knees 
for loose bodies.  The note states that the condition was 
probably secondary to osteochondritis dissecans.  The note 
reflects that he injured his knees while playing football in 
high school.  In June 1972 he was complained of bilateral 
knee pain.  The Veteran indicated that his left knee gets 
weaker than the right knee and that the left knee locks after 
long walking periods.  In addition, the post service 
treatment records reveal that the Veteran is currently 
diagnosed with bilateral knee arthritis.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his right and left knee 
conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The claims must thus be 
remanded for the Veteran to be afforded a VA medical 
examination.

As the Veteran's claim of service connection for right and 
left knee conditions are being remanded for the Veteran to be 
afforded a VA medical examination, and because the result of 
this examination may impact the adjudication of the Veteran's 
claim of entitlement to service connection for a lumbar 
herniated nucleus pulposus, to include as secondary to knee 
conditions, the Board concludes that these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issue of 
entitlement to service connection for a lumbar herniated 
nucleus pulposus, to include as secondary to knee conditions 
until the issues of entitlement to service connection for 
right and left knee conditions are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right and/or left knee conditions 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report regarding the onset 
and continuity of symptoms since service 
and opine as to whether it is at least as 
likely as not that any right and/or left 
knee conditions found to be present are 
related to or had their onset in service, 
and particularly, to his in-service knee 
surgery.  The rationale for all opinions 
expressed should be provided in a report.  

2.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

